Order entered May 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01664-CV

         FUJITSU NETWORK COMMUNICATIONS, INC., ET AL., Appellants

                                               V.

                 CIRCUIT-METALS, LLC D/B/A INTERMARC, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00787-2009

                                           ORDER
       We GRANT appellants’ May 17, 2013 second unopposed motion for an extension of

time to file a brief. Appellants shall file their brief on or before June 7, 2013. We caution

appellants that no further extension will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE